Exhibit 10.7

 

LOGO [g98001g41j27.jpg]

GRANT AGREEMENT

 

Name:   fld_NAME_AC   Employee ID:   fld_EMPLID

 

    Grant Date:    expGRANT_DATE     Grant ID:    fld_GRANT_NBR     Amount:    0
    Plan:    fld_DESCR     Vesting Schedule:    fld_HTMLAREA1

Restricted Stock Units

THIS GRANT AGREEMENT, as of the Grant Date noted above between Hewlett Packard
Enterprise Company, a Delaware Corporation (“Company”), and the employee named
above (“Employee”), is entered into as follows:

WHEREAS, the continued participation of the Employee is considered by the
Company to be important for the Company’s continued growth; and

WHEREAS, in order to give the Employee an incentive to continue in the employ of
the Company (or its Affiliates or Subsidiaries), to accept ancillary agreements
designed to protect the legitimate business interests of the Company that are
made a condition of this grant and to participate in the affairs of the Company,
the HR and Compensation Committee of the Board of Directors of the Company or
its delegates (“Committee”) has determined that the Employee shall be granted
restricted stock units representing hypothetical shares of the Company’s common
stock (“RSUs”), with each RSU equal in value to one share of the Company’s $0.01
par value common stock (“Share”), subject to the restrictions stated below and
in accordance with the terms and conditions of the plan named above (“Plan”), a
copy of which can be found on the Long-term Incentives website along with a copy
of the related prospectus. The Plan and the related prospectus also can be
obtained by written or telephonic request to the Company Secretary. Unless
otherwise defined in this Grant Agreement, any capitalized terms in this Grant
Agreement shall have the meaning ascribed to such terms in the Plan.

THEREFORE, the parties agree as follows:

 

1. Grant of Restricted Stock Units.

Subject to the terms and conditions of this Grant Agreement and of the Plan, the
Company hereby grants to the Employee the number of RSUs set forth above.

 

2. Vesting Schedule.

The interest of the Employee in the RSUs shall vest according to the vesting
schedule set forth above, or if earlier, in accordance with Section 8 or 9,
below, except to the extent a severance plan applicable to the Employee provides
otherwise. Unless the provisions of Section 8 or 9 apply, the Employee must
remain in the employ of the Company, any Subsidiary or Affiliate on a continuous
basis through the close of business on the applicable Vesting Date, as set forth
above, and the Employee must be in compliance with the requirements and
conditions provided for in the Plan and this Grant Agreement for the interest of
the Employee in the RSUs to become fully vested on that date.

 

1



--------------------------------------------------------------------------------

3. Benefit Upon Vesting.

Within 75 days of each Vesting Date set forth on the above vesting schedule or,
if earlier, a vesting event pursuant to Section 8 or 9 below, the Company shall
deliver or pay, as applicable, to the Employee (or the Employee’s guardian,
estate or beneficiary in the event of Section 8 or 9) Shares or a combination of
cash and Shares, as the Company determines in its sole discretion, with a value
equal to:

 

  (a) the number of RSUs that have become vested as of such vesting date or
vesting event, as applicable, multiplied by the Fair Market Value of a Share on
the date on which such RSUs vested; plus

 

  (b) a dividend equivalent payment determined by:

 

  (1) Multiplying, separately, the number of RSUs that became vested as
determined in Section 3(a) by the dividend per Share on each dividend payment
date between the Grant Date and the applicable Vesting Date to determine the
dividend equivalent amount for each applicable dividend payment date;

 

  (2) dividing the amount determined in (1) above by the Fair Market Value of a
Share on the dividend payment date to determine the number of additional whole
and fractional RSUs to be credited to the Employee; and

 

  (3) multiplying the number of additional RSUs determined in (2) above by the
Fair Market Value of a Share on the Vesting Date to determine the aggregate
value of dividend equivalent payments for such vested RSUs;

provided, however, that if any aggregated dividend equivalent payments in
Section (b)(2) above to be delivered in Shares results in a payment of a
fractional Share, such fractional Share shall be rounded up to the nearest whole
Share.

 

4. Restrictions.

Except as otherwise provided for in this Grant Agreement, the RSUs or rights
granted hereunder may not be sold, pledged or otherwise transferred. The period
of time between the Grant Date and the date the RSUs become fully vested
pursuant to Section 2 is referred to herein as the “Restriction Period.”

 

5. Custody of Restricted Stock Units.

The RSUs subject hereto shall be recorded in an account with the Plan broker in
the name of the Employee. Upon termination of the Restriction Period, if the
Company determines, in its sole discretion, to deliver Shares pursuant to
Section 3 above, such Shares shall be released into the Employee’s account;
provided, however, that a portion of such Shares shall be surrendered in payment
of Tax-Related Items, as defined and in accordance with Section 11 below, unless
the Company, in its sole discretion, establishes alternative procedures for the
payment of Tax-Related Items.

 

6. No Stockholder Rights.

RSUs represent hypothetical Shares. The Employee shall not be entitled to any of
the rights or benefits generally accorded to stockholders until the Shares are
issued to the Employee pursuant to the terms of this Grant Agreement and the
Employee becomes a holder of record of the Shares following the vesting of the
RSUs.

 

7. Termination of Employment.

Except as otherwise provided for in this Grant Agreement or in the Plan or as
otherwise determined by the Company in its sole discretion, if the Employee’s
employment with the Company, any Subsidiary or Affiliate is terminated at any
time for any reason prior to the lapse of the Restriction Period, all unvested
RSUs granted hereunder shall be forfeited by the Employee, except to the extent
a severance plan applicable to the Employee provides otherwise.

For purposes of this Grant Agreement, the Employee’s employment or service will
be considered terminated as of the date he or she is no longer actively
providing services to the Company, any Subsidiary or Affiliate (regardless of
the reason for such termination and whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where the Employee is employed
or retained or the terms of the Employee’s employment or service agreement, if
any) and will not be extended by any notice period (e.g., the Employee’s period
of employment or service would not include any contractual notice period or any
period of “garden leave” or similar period mandated under the employment laws in
the jurisdiction where the Employee is employed or retained or the terms of the
Employee’s employment or service agreement, if any). The Committee shall have
the exclusive discretion to determine when the Employee’s employment or service
is terminated for purposes of this Grant Agreement (including whether the
Employee may still be considered to be providing service while on a leave of
absence).

 

8. Disability of the Employee.

If the Employee’s employment is terminated prior to the end of the Restriction
Period by reason of the Employee’s total and permanent disability, all RSUs
shall immediately vest including any amounts for dividend equivalent payments on
RSUs that vest at termination subject to the condition that the Employee shall
have executed a current Agreement Regarding Confidential Information and
Proprietary Developments (“ARCIPD”) that is satisfactory to the Company, and
shall not have engaged in any conduct that creates a conflict of interest in the
opinion of the Company.

 

9. Death of the Employee.

In the event of the Employee’s death prior to the end of the Restriction Period,
the Employee shall vest in a prorated number of RSUs equal to the total number
of RSUs, multiplied by a fraction equal to the number of completed calendar
months during which the Employee was employed during the Restriction Period,
divided by the number of months in the total Restriction Period, less any shares
that vested prior to termination, plus any dividend equivalent payments on such
vested RSUs.

 

2



--------------------------------------------------------------------------------

10. Section 409A.

Payments made pursuant to the Plan and this Grant Agreement are intended to
comply with or qualify for an exemption from Section 409A of the Code (“Section
409A”). The Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
the Plan and/or this Grant Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, including any amendments or actions that would result in the
reduction of benefits payable under this Grant Agreement, as the Company
determines are necessary or appropriate to ensure that all RSUs are made in a
manner that qualifies for an exemption from, or complies with, Section 409A or
mitigate any additional tax, interest and/or penalties or other adverse tax
consequences that may apply under Section 409A: provided however, that the
Company makes no representations that the RSUs will be exempt from any penalties
that may apply under Section 409A and makes no undertaking to preclude
Section 409A from applying to this RSU. For the avoidance of doubt, the Employee
hereby acknowledges and agrees that the Company will have no liability to the
Employee or any other party if any amounts payable under this Grant Agreement
are not exempt from, or compliant with, Section 409A, or for any action taken by
the Company with respect thereto. Any payments under this Grant Agreement, the
settlement of which is triggered by a “separation from service” (within the
meaning of Section 409A) of a “specified employee” (as defined under
Section 409A), shall be made on a date that is the earlier of (a) the Employee’s
death or (b) the later of the specified settlement date and the date which is
six months after the date of the Employee’s separation from service.

 

11. Taxes.

  (a) The Employee shall be liable for any and all taxes, including income tax,
social insurance, fringe benefit tax, payroll tax, payment on account, employer
taxes or other tax-related items related to the Employee’s participation in the
Plan and legally applicable to or otherwise recoverable from the Employee by the
Company and/or, if different, the Employee’s employer (the “Employer”) whether
incurred at grant, vesting, sale, prior to vesting or at any other time
(“Tax-Related Items”). In the event that the Company or the Employer (which, for
purposes of this Section 11, shall include a former employer) is required,
allowed or permitted to withhold taxes as a result of the RSUs or the Shares
acquired pursuant to such RSUs, or due upon receipt of dividend equivalent
payments or dividends, the Employee shall surrender a sufficient number of whole
Shares, make a cash payment or make adequate arrangements satisfactory to the
Company and/or the Employer to withhold such taxes from Employee’s wages or
other cash compensation paid to the Employee by the Company and/or the Employer
at the election of the Company, in its sole discretion, or, if permissible under
local law, the Company may sell or arrange for the sale of Shares that Employee
acquires as necessary to cover all Tax-Related Items that the Company or the
Employer has to withhold or that are legally recoverable from the Employee (such
as fringe benefit tax) at the time the restrictions on the RSUs lapse, unless
the Company, in its sole discretion, has established alternative procedures for
such payment. However, with respect to any RSUs subject to Section 409A, the
Employer shall limit the surrender of Shares to the minimum number of Shares
permitted to avoid a prohibited acceleration under Section 409A. The Employee
will receive a cash refund for any fraction of a surrendered Share or Shares in
excess of any and all Tax-Related Items. To the extent that any surrender of
Shares or payment of cash or alternative procedure for such payment is
insufficient, the Employee authorizes the Company, its Affiliates and
Subsidiaries, which are qualified to deduct tax at source, to deduct from the
Employee’s compensation all Tax-Related Items. The Employee agrees to pay any
Tax-Related Items that cannot be satisfied from wages or other cash
compensation, to the extent permitted by Applicable Law.

To avoid negative accounting treatment, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case the Employee will receive a refund of
any over-withheld amount in cash and will have no entitlement to the Share
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, the Employee is deemed to have been issued the full
number of Shares subject to the vested RSUs, notwithstanding that a number of
the Shares is held back solely for the purpose of paying the Tax-Related Items
due as a result of any aspect of the Employee’s participation in the Plan.

 

  (b) Regardless of any action the Company or the Employer takes with respect to
any or all Tax-Related Items, the Employee acknowledges and agrees that the
ultimate liability for all Tax-Related Items is and remains the Employee’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Employee further acknowledges that the Company and/or the
Employer: (i) make no representations nor undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of this grant of RSUs or
dividend equivalents, including, but not limited to, the grant, vesting or
settlement of RSUs or dividend equivalents, the subsequent delivery of Shares
and/or cash upon settlement of such RSUs or the subsequent sale of any Shares
acquired pursuant to such RSUs and receipt of any dividends or dividend
equivalent payments; and (ii) notwithstanding Section 10, do not commit to and
are under no obligation to structure the terms or any aspect of this grant of
RSUs and/or dividend equivalents to reduce or eliminate the Employee’s liability
for Tax-Related Items or to achieve any particular tax result. Further, if the
Employee has become subject to tax in more than one jurisdiction, the Employee
acknowledges that the Company and/or the Employer may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. The Employee shall
pay the Company or the Employer any amount of Tax-Related Items that the Company
or the Employer may be required to withhold or account for as a result of the
Employee’s participation in the Plan or the Employee’s receipt of RSUs that
cannot be satisfied by the means previously described. The Company may refuse to
deliver the benefit described in Section 3 if the Employee fails to comply with
the Employee’s obligations in connection with the Tax-Related Items.

 

3



--------------------------------------------------------------------------------

  (c) In accepting the RSUs, the Employee consents and agrees that in the event
the RSUs or the dividend equivalents become subject to an employer tax that is
legally permitted to be recovered from the Employee, as may be determined by the
Company and/or the Employer at their sole discretion, and whether or not the
Employee’s employment with the Company and/or the Employer is continuing at the
time such tax becomes recoverable, the Employee will assume any liability for
any such taxes that may be payable by the Company and/or the Employer in
connection with the RSUs and dividend equivalents. Further, by accepting the
RSUs, the Employee agrees that the Company and/or the Employer may collect any
such taxes from the Employee by any of the means set forth in this Section 11.
The Employee further agrees to execute any other consents or elections required
to accomplish the above, promptly upon request of the Company.

 

12. Data Privacy Consent.

  (a) The Employee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Employee’s
personal data as described in this Grant Agreement and any other materials by
and among, as applicable, the Company, the Employer and its other Subsidiaries
and Affiliates for the exclusive purpose of implementing, administering and
managing the Employee’s participation in the Plan.

 

  (b) The Employee understands that the Company, the Employer and its other
Subsidiaries and Affiliates may hold certain personal information about the
Employee, including, but not limited to, name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, residency, status, job title, any shares of stock or
directorships held in the Company, details of all RSUs, options or any other
entitlement to shares of stock granted, canceled, purchased, exercised, vested,
unvested or outstanding in the Employee’s favor (“Data”) for the exclusive
purpose of implementing, managing and administering the Plan.

 

  (c) The Employee understands that Data will be transferred to the Company or
one or more stock plan service providers as may be selected by the Company from
time to time, which is assisting the Company with the implementation,
administration and management of the Plan. The Employee understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipient’s country of operation (e.g., the United States) may have
different data privacy laws and protections than the Employee’s country. The
Employee understands that if he or she resides outside the United States, the
Employee may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Employee authorizes the Company and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing the Employee’s participation in the
Plan. The Employee understands that Data will be held only as long as is
necessary to implement, administer and manage the Employee’s participation in
the Plan. The Employee understands that if he or she resides outside the United
States, the Employee may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative.

 

  (d) Further, the Employee understands that he or she is providing the consents
herein on a purely voluntary basis. If the Employee does not consent, or if the
Employee later seeks to revoke his or her consent, the Employee’s employment and
career with the Employer will not be affected; the only consequence of refusing
or withdrawing the Employee’s consent is that the Company would not be able to
grant RSUs or other equity awards to the Employee or administer or maintain such
awards. Therefore, the Employee understands that refusing or withdrawing the
consent may affect the Employee’s ability to participate in the Plan. For more
information on the consequences of the Employee’s refusal to consent or
withdrawal of consent, the Employee understands that he or she may contact his
or her local human resources representative.

 

13. Plan Information.

The Employee agrees to receive copies of the Plan, the Plan prospectus and other
Plan information, including information prepared to comply with Applicable Laws
outside the United States, from the Long-term Incentives website and stockholder
information, including copies of any annual report, proxy and Form 10-K, from
the investor relations section of the Company’s website at [www.hpe.com]. The
Employee acknowledges that copies of the Plan, Plan prospectus, Plan information
and stockholder information are available upon written or telephonic request to
the Company Secretary. The Employee hereby consents to receive any documents
related to current or future participation in the Plan by electronic delivery
and agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

 

14. Acknowledgment and Waiver.

By accepting this grant of RSUs, the Employee understands, acknowledges and
agrees that:

 

  (a) except as provided in Sections 8 and 9, the vesting of the RSUs is earned
only by continuing as an employee with the Company or one of its Subsidiaries or
Affiliates and that being hired and granted RSUs will not result in the RSUs
vesting;

 

  (b) this Grant Agreement and its incorporated documents reflect all agreements
on its subject matters and the Employee is not accepting this Grant Agreement
based on any promises, representations or inducements other than those reflected
in this Grant Agreement;

 

4



--------------------------------------------------------------------------------

  (c) all good faith decisions and interpretations of the Committee regarding
the Plan and Awards granted under the Plan are binding, conclusive and final;

 

  (d) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time;

 

  (e) the grant of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs or other awards, or
benefits in lieu of RSUs, even if Shares or RSUs have been granted in the past;

 

  (f) all decisions with respect to future grants, if any, will be at the sole
discretion of the Company;

 

  (g) the Employee’s participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate the Employee’s employment relationship at any time and
it is expressly agreed and understood that employment is terminable at the will
of either party;

 

  (h) the Employee is voluntarily participating in the Plan;

 

  (i) RSUs and their resulting benefits are extraordinary items that are outside
the scope of the Employee’s employment contract, if any;

 

  (j) RSUs and their resulting benefits are not intended to replace any pension
rights or compensation;

 

  (k) RSUs and their resulting benefits are not part of normal or expected
compensation or salary for any purposes, including, but not limited to
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

 

  (l) unless otherwise agreed by the Company, the RSUs and their resulting
benefits are not granted as consideration for, or in connection with, the
service the Employee may provide as a director of a Subsidiary or Affiliate;

 

  (m) this grant of RSUs will not be interpreted to form an employment contract
or relationship with the Company, and furthermore, this grant of RSUs will not
be interpreted to form an employment contract with any Subsidiary or Affiliate;

 

  (n) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

 

  (o) no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from termination of Employee’s employment
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where the
Employee is employed or retained or the terms of the Employee’s employment or
service agreement, if any), and in consideration of the grant of the RSUs to
which the Employee is otherwise not entitled, the Employee irrevocably agrees
never to institute any claim against the Company, the Employer or any other
Subsidiary or Affiliate and releases the Company, the Employer and any other
Subsidiary and Affiliate from any such claim; if, notwithstanding the foregoing,
any such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Employee shall be deemed irrevocably to have
agreed not to pursue such claim and to have agreed to execute any and all
documents necessary to request dismissal or withdrawal of such claims;

 

  (p) the Company, the Employer or any other Subsidiary or Affiliate will not be
liable for any foreign exchange rate fluctuation between the Employee’s local
currency and the United States dollar that may affect the value of the RSUs or
any amounts due to the Employee pursuant to the settlement of the RSUs or the
subsequent sale of any Shares acquired upon settlement;

 

  (q) if the Company determines that the Employee has engaged in misconduct
prohibited by Applicable Law or any applicable policy of the Company, as in
effect from time to time, or the Company is required to make recovery from the
Employee under Applicable Law or a Company policy adopted to comply with
applicable legal requirements, then the Company may, in its sole discretion, to
the extent it determines appropriate, (i) recover from the Employee the proceeds
from RSUs vested up to three years prior to the Employee’s termination of
employment or any time thereafter, (ii) cancel the Employee’s outstanding RSUs,
and (iii) take any other action it deems to be required and appropriate; and

 

  (r) the delivery of any documents related to the Plan or Awards granted under
the Plan, including the Plan, this Grant Agreement, the Plan prospectus and any
reports of the Company generally provided to the Company’s stockholders, may be
made by electronic delivery. Such means of electronic delivery may include the
delivery of a link to a Company intranet or the Internet site of a third party
involved in administering the Plan, the delivery of the document via electronic
mail or other such means of electronic delivery specified by the Company. The
Employee may receive from the Company a paper copy of any documents delivered
electronically at no cost to the Employee by contacting the Company in writing
in accordance with Section 17(k). If the attempted electronic delivery of any
document fails, the Employee will be provided with a paper copy of such
document. The Employee may revoke his or her consent to the electronic delivery
of documents or may change the electronic mail address to which such documents
are to be delivered (if the Employee has provided an electronic mail address) at
any time by notifying the Company of such revoked consent or revised electronic
mail address in accordance with Section 17(k). The Employee is not required to
consent to the electronic delivery of documents.

 

5



--------------------------------------------------------------------------------

15. No Advice Regarding Grant.

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Employee’s participation in the
Plan, or the Employee’s acquisition or sale of the underlying Shares. The
Employee is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.

 

16. Additional Eligibility Requirements Permitted.

In addition to any other eligibility criteria provided for in the Plan, the
Company may require that the Employee execute a separate document agreeing to
the terms of a current arbitration agreement and/or a current ARCIPD, each in a
form acceptable to the Company and/or that the Employee be in compliance with
the ARCIPD throughout the entire Restriction Period and through the date the RSU
is to be granted or settled. If such separate documents are required by the
Company and the Employee does not accept them within 75 days of the Grant Date
or such other date as of which the Company shall require in its discretion, this
RSU shall be canceled and the Employee shall have no further rights under this
Grant Agreement.

 

17. Miscellaneous.

  (a) The Company shall not be required to treat as owner of RSUs and any
associated benefits hereunder, any transferee to whom such RSUs or benefits
shall have been transferred in violation of any of the provisions of this Grant
Agreement.

 

  (b) The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Grant
Agreement.

 

  (c) The Plan is incorporated herein by reference. The Plan and this Grant
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Employee with respect to the subject matter
hereof, other than the terms of any severance plan applicable to the Employee
that provides more favorable vesting. Notwithstanding the foregoing, nothing in
the Plan or this Grant Agreement shall affect the validity or interpretation of
any duly authorized written agreement between the Company and the Employee under
which an award properly granted under and pursuant to the Plan serves as any
part of the consideration furnished to the Employee. This Grant Agreement is
governed by the laws of the state of Delaware without regard to its conflict of
law provisions.

 

  (d) If the Employee has received this or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

 

  (e) The provisions of this Grant Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

  (f) Notwithstanding Section 17(e), the Company’s obligations under this Grant
Agreement and the Employee’s agreement to the terms of an arbitration agreement
and/or an ARCIPD, if any, are mutually dependent. In the event that the Employee
breaches the arbitration agreement or the Employee’s ARCIPD is breached or found
not to be binding upon the Employee for any reason by a court of law, then the
Company will have no further obligation or duty to perform under the Plan or
this Grant Agreement.

 

  (g) A waiver by the Company of a breach of any provision of this Grant
Agreement shall not operate or be construed as a waiver of any other provision
of this Grant Agreement, or of any subsequent breach by the Employee or any
other Awardee.

 

  (h) The Employee acknowledges that, depending on his or her country, the
Employee may be subject to insider trading restrictions and/or market abuse
laws, which may affect the Employee’s ability to acquire or sell Shares or
rights to Shares (e.g., RSUs) under the Plan during such times as the Employee
is considered to have “inside information” regarding the Company (as defined by
the laws in the Employee’s country). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. The Employee is
responsible for ensuring compliance with any applicable restrictions and is
advised to consult his or her personal legal advisor on this matter.

 

  (i) The Company reserves the right to impose other requirements on the
Employee’s participation in the Plan, on the RSUs and on any Shares acquired
under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require the Employee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

  (j) Any notice required or permitted hereunder to the Employee shall be given
in writing and shall be deemed effectively given upon delivery to the Employee
at the address then on file with the Company.

 

  (k) Any notice to be given under the terms of this Grant Agreement to the
Company will be addressed in care of Attn: Global Equity Administration at
Hewlett Packard Enterprise Company, 3000 Hanover Street, Palo Alto, California
94304, USA.

 

6



--------------------------------------------------------------------------------

  (l) The Employee acknowledges that there may be certain foreign asset and/or
account reporting requirements which may affect his or her ability to acquire or
hold Shares acquired under the Plan or cash received from participating in the
Plan (including from any dividends or dividend equivalent payments) in a
brokerage or bank account outside the Employee’s country. The Employee may be
required to report such accounts, assets or transactions to the tax or other
authorities in his or her country. The Employee also may be required to
repatriate sale proceeds or other funds received as a result of the Employee’s
participation in the Plan to his or her country through a designated bank or
broker within a certain time after receipt. The Employee acknowledges that it is
his or her responsibility to be compliant with such regulations, and the
Employee is advised to consult his or her personal legal advisor for any
details.

HEWLETT PACKARD ENTERPRISE COMPANY

Meg Whitman

CEO and President

Alan May

Executive Vice President, Human Resources

RETAIN THIS GRANT AGREEMENT FOR YOUR RECORDS

Important Note: Your grant is subject to the terms and conditions of this Grant
Agreement, including any Appendix for your country, and to the Company obtaining
all necessary government approvals. If you have questions regarding your grant,
please contact Stock Plan Administration.

 

7